Citation Nr: 1024750	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease (PID) (claimed as abnormal menses).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) and 
depression.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In April 2009, the Board remanded the case for further action by 
the originating agency.


FINDINGS OF FACT

1.  Abnormal menses was incurred as a result of PID during active 
military duty.

2.  The Veteran developed PTSD as a result of military sexual 
trauma, and there is evidence of behavior changes in response to 
the in- service stressor.


CONCLUSIONS OF LAW

1.  Abnormal menses was incurred in active duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating the claims.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) a link, established by medical evidence, 
between current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred; except that in the case of a combat Veteran claiming a 
combat stressor, credible supporting evidence is generally not 
required.  38 C.F.R. § 3.304(f) (2009).

If a posttraumatic stress disorder claim is based on in- service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(4) (2009).

Analysis

Pelvic inflammatory disease (PID)

The Veteran contends that after a military sexual assault in 
March 1983, she was admitted through the emergency room at the 
Williams Air Force Base hospital in 1984, and seen by Dr. W.M. 
for complaints of severe pelvic pain, which was diagnosed as PID, 
and treated for ten days with antibiotics.  She claims further 
that she was admitted again in February 1986 for complaints of 
severe pelvic pain and treated by Dr. T.B., who performed a 
laparoscopy and diagnosed a very advanced form of gonorrhea.  The 
Veteran has also reported that since her treatment in service, 
she continued to have heavy and irregular menses.  Her current 
symptoms reportedly included heavy and irregular menses that 
interfered with her ability to work, migraines, and cramps.

Service treatment records are negative for any evidence of a 
gynecological disorder, including PID or abnormal menses.  The VA 
has submitted a statement indicating that after taking all 
necessary steps to obtain treatment records for the Veteran from 
Williams Air Force Base in Arizona from 1984 and 1986, they were 
informed that the records are not available.

The post-service medical evidence of record includes VA and 
private outpatient treatment records.  The VA records show a 
complaint of decreased menstrual periods and a subjective history 
of irregular menses.  A January 1997 private psychiatric 
treatment record reflects an Axis III diagnosis of abnormal 
menstruations.  An endometrial biopsy conducted around this time 
revealed non-menstrual shedding, with no hyperplasia or neoplasi.  
An August 2006 clinical assessment at a private facility included 
an Axis III diagnosis of chronic PID.

In response to the Board's remand, the Veteran was afforded a VA 
examination in September 2009.  On examination, the Veteran 
complained of abnormal periods with heavy bleeding and back and 
abdominal cramps since being diagnosed with and treated for PID 
during active military duty.  She also reported that she sought 
medical care for abnormal bleeding in June 2008 at which time, 
she had a Mirena IUD placement which improved her symptoms.  
(Records of this treatment are not currently associated with the 
claims file).

Physical examination of the abdomen and pelvis were normal and an 
IUD string was visible.  The examiner also noted that a 2008 
ultrasound was normal.

The examiner opined that based on the Veteran's reports of 
regular periods prior to military duty, and irregular periods 
starting after her hospitalization in service for PID, it was at 
least as likely as not that her history of irregular periods were 
directly related to her diagnosis of PID.  He also noted that her 
history of irregular periods was documented during her 
hospitalization and evaluation in 1997 and that she was treated 
for the same problem as recently as June 2008.  The examiner also 
noted that at the time of the examination, the Veteran was 
symptom free, and that as the Mirena IUD lasts for five years, 
her symptoms were likely to be well controlled, however, it was 
quite possible that she would require further treatment in the 
future.

The Veteran's current statements during the course of the appeal 
provide competent evidence of PID during active duty and abnormal 
menses since.  They provide a sufficient basis for establishing 
service connection.  Davidson, Jandreau, Barr.  Furthermore, the 
VA examiner provided a competent medical opinion linking her 
history of abnormal menses to an in-service diagnosis of PID.  
There is no medical opinion against that of the VA examiner.  The 
opinion was based on an accurate history and supported by a 
rationale; it is thus adequate.  

There is evidence against the claim, inasmuch as the service 
treatment records do not show treatment for PID or any other 
gynecological disorder in service, and the contemporaneous record 
does not document PID or complaints of abnormal menses for many 
years after service.  However, the Veteran is competent to report 
treatment for such a disorder in service and subsequent symptoms 
and treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Resolving reasonable doubt in the appellant's favor, the 
claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Acquired psychiatric disorder

The Veteran contends that she developed PTSD as a result of a 
sexual assault that occurred during active military duty.

VA and private treatment record show diagnoses of PTSD in 
conjunction with the Veteran's reports of military sexual assault 
while on active duty.  See  treatment records from the 
Coatesville VA Medical Center dated from June 2004 to May 2005 
and August 2006 treatment report from D.J., MSW at the 
Philadelphia Vet Center.

The Veteran has reported behavioral changes following the alleged 
in-service sexual assault, including drug abuse shortly after the 
incident, depression, tests for HIV and sexually transmitted 
diseases, and a separation from her spouse.  The VA and private 
treatment records confirm a long history of substance abuse and 
treatment for depression, as well as a diagnosis of PTSD due to 
military sexual trauma.

Most recently, on VA examination in September 2009, the Veteran 
again reported military sexual trauma.  Specifically, she 
reported being gang-raped by eight men during active duty in the 
Air Force in March 1983.  The Veteran also reported using cocaine 
for ten years (between 1995 and 2005) as a means of decreasing 
her memories of the in-service sexual assault and to decrease her 
feelings of sadness.

The examiner noted that the Veteran developed symptoms of 
restless sleeping, insomnia and flashbacks, as a result of her 
noncombat-related PTSD, developed during active duty.  He also 
noted that the Veteran developed avoidance behaviors and 
maintained a reduced level of interest in social activities due 
to her low level of trust for new people and that as a 
consequence, she did not seek out new acquaintances, nor did she 
usually make new acquaintances, especially with men.  

The examiner also noted that the Veteran developed symptoms of 
increased arousal starting in 1983 and irritability, which led to 
outbursts of anger.  He also noted that the Veteran had 
hypervigilance and pervasive concern for security and noted the 
Veteran's reports of double checking her doors and other security 
features of her home every night since the in-service incident in 
1983.  The examiner also noted that the Veteran had an 
exaggerated startle reflex that had not changed since her time in 
the military.  The Veteran also reported that she was divorced in 
2004.

The examiner diagnosed PTSD and cocaine dependence in remission.  
He noted that on evaluation, the Veteran had intense symptoms 
related to re-experiencing the stressors related to military 
sexual trauma, moderate symptoms related to symptoms of increased 
arousal, and mild symptoms associated with avoidance behaviors.  
He also noted that as reported by the Veteran, she smoked cocaine 
for approximately 10 years as a form of self-medication for 
insomnia and memories related to her military sexual trauma, but 
that since her inpatient treatment at the Coatesville VA Medical 
Center in 2005, she had been abstinent from cocaine use.

Service treatment records are negative for any evidence of a 
psychiatric disorder, including PTSD.

Turning to the requirements for service connection for PTSD based 
on personal assault; the first requirement, a diagnosis, is 
clearly satisfied.  The second requirement, namely medical 
evidence linking the diagnosis to an in- service stressor, is 
also satisfied.  The VA examiner and the Veteran's treatment 
providers have linked the current PTSD to in-service sexual 
assault.

The third requirement, credible evidence of the claimed 
stressors, is satisfied by the examiner's findings of behavior 
changes in response to the in-service sexual assault.  As the 
requirements for service connection have been demonstrated, the 
claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for PID, claimed as abnormal menses, is 
granted.

Service connection for a psychiatric disability, PTSD, is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


